14‐820‐cr 
United States v. Stevens 
                                          
                                UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
 
                                         SUMMARY ORDER 
                                          
                                                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 25th day of October, two thousand sixteen. 
                     
PRESENT:  RALPH K. WINTER, 
                    DENNY CHIN, 
                    CHRISTOPHER R. DRONEY, 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                       Appellee, 
                                                                                           
                       v.                                                           14‐820‐cr 
                                                                                     
TROY D. STEVENS, JR.,                                                                
                       Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
 
FOR APPELLEE:                                                 MARTIN E. COFFEY, Assistant United States 
                                                              Attorney (Peter A. Norling, Assistant United 
                                                              States Attorney, on the brief), for Robert L. 
                                                              Capers, United States Attorney, Eastern 
                                                              District of New York, Brooklyn, New York. 
 
FOR DEFENDANT‐APPELLANT:                            STEVEN Y. YUROWITZ, New York, New 
                                                    York. 
 
                       Appeal from the United States District Court for the Eastern District of 

New York (Irizarry, C.J.). 

                       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment is AFFIRMED in part and the case is 

REMANDED for further proceedings consistent with this order. 

                       Defendant‐appellant Troy D. Stevens, Jr., appeals the district courtʹs 

judgment entered March 5, 2014 to the extent it sentenced him to 63 monthsʹ 

imprisonment for bank fraud under 18 U.S.C. § 1344 and ordered him to pay restitution 

to his former partnership, Kinpit Associates (ʺKinpitʺ), under the Mandatory Victims 

Restitution Act (ʺMVRAʺ), 18 U.S.C. § 3663A.1  We hold that Stevens waived his right to 

appeal his prison sentence, and accordingly affirm that portion of his sentence.  As to 

the district courtʹs restitution order as to Kinpit, we remand the case for the district 

court to conduct a hearing to answer certain factual questions.  We assume the partiesʹ 

familiarity with the facts and the issues on appeal. 

                       Stevens was the general partner of Kinpit, a limited partnership formed to 

own and operate apartment buildings in New York City.  Between July 7, 2000 and May 


                                                 
           1   Stevens was also convicted of aiding and assisting in the preparation of a false 
income tax return under 26 U.S.C. § 7206(2) and was sentenced to 12 monthsʹ imprisonment and 
ordered to pay $377,141.00 in restitution to the Internal Revenue Service.  Stevens has not 
appealed this conviction and sentence. 
                                                     ‐ 2 ‐ 
 
16, 2003, without knowledge or approval of the limited partners, Stevens fraudulently 

obtained loans and mortgages for Kinpit using a forged partnership agreement and 

consent form.2  Stevens then consolidated the initial four loans into a single $4.6 million 

loan issued by North Fork Bank and later acquired by Capital One Bank NA (the 

ʺCapital One loanʺ) and pledged Kinpitʹs buildings as collateral.3  In 2005, Kinpitʹs 

limited partners filed suit against Stevens for breach of contract, breach of fiduciary 

duties, misuse of partnership assets, and fraud.  See Garber v. Stevens, No. 601917/05 

(N.Y. Sup. Ct. 2005).  In October 2012, the parties settled the civil suit as Stevens 

conveyed his 50% interest in Kinpit to the limited partners in exchange for a release of 

all claims.  On August 22, 2013, Kinpit sold its buildings for $10.35 million.  Shortly 

thereafter, Kinpit paid off the Capital One loan in full.   

                        Stevens was indicted on October 2, 2012, pled guilty on May 28, 2013, and 

sentenced as set forth above on February 28, 2014.   

I.          Imprisonment  

                        In his plea agreement, Stevens waived his right to appeal a sentence that 

was at or below 87 monthsʹ imprisonment.  ʺWaivers of the right to appeal a sentence 

are presumptively enforceable.ʺ  United States v. Riggi, 649 F.3d 143, 147 (2d Cir. 2011) 


                                                 
            2  Stevens was also charged with fraudulently obtaining a $600,000 loan on May 9, 2005.  
While he did not plead guilty to this count, the district court considered the $600,000 loan as relevant 
conduct when determining Stevensʹs intended loss. 
            3For convenience, we treat the consolidated loan ‐‐ as do the parties ‐‐ as having 
been made by Capital One.   
                                                     ‐ 3 ‐ 
 
(quoting United States v. Arevalo, 628 F.3d 93, 98 (2d Cir. 2010)) (internal quotation marks 

omitted).  Exceptions to this rule ʺoccupy a very circumscribed area of our 

jurisprudence.ʺ  United States v. Gomez‐Perez, 215 F.3d 315, 319 (2d Cir. 2000).  Stevens 

argues that his plea is invalid because it was not knowing, voluntary, or competent 

because his counsel erroneously informed him that he was subject to an 18‐level loss 

enhancement under the Sentencing Guidelines when he claims he was not.   

              On the present record, Stevens has not demonstrated that his plea was not 

entered knowingly and voluntarily.  Stevens signed the plea agreement, affirming that 

he entered into its terms knowingly and voluntarily.  Stevens acknowledged at his plea 

hearing that he had an adequate opportunity to review the plea agreement with his 

attorney, he understood everything in the plea agreement, and he understood that the 

estimated guidelines range was 63 to 78 months.  Stevens also stated that he was 

pleading guilty voluntarily, and the district court was satisfied that Stevens understood 

the nature of the charges and the consequences of the plea, and that his plea was 

entered voluntarily.  At sentencing, which occurred over two days on December 2, 2013 

and February 28, 2014, Stevensʹs counsel twice agreed to the sentencing guidelines 

range.  Stevens is bound by the plea waiver.  To the extent that Stevens argues that his 

guilty plea was involuntary due to ineffective assistance of counsel, we decline to hear 

the claim now.  He may raise the issue in a motion for relief pursuant to 28 U.S.C. 

§ 2255.  See United States v. Gaskin, 364 F.3d 438, 467‐68 (2d Cir. 2004).   


                                              ‐ 4 ‐ 
 
II.    Restitution 

               Stevens argued to the district court, and maintains on appeal, that he owes 

no restitution to Kinpit because Capital One Bank, the victim of the bank fraud, was 

made whole when it received payment for the full amount of the Capital One loan from 

Kinpit after the sale of the property.  Stevens further argues that, to the extent his bank 

fraud caused any harm to Kinpit, Kinpit agreed to release him from any claims related 

to the fraudulently obtained mortgage in exchange for Stevensʹs surrender of his 50% 

interest in Kinpit.   

               We review a district courtʹs order of restitution for abuse of discretion.  

United States v. Boccagna, 450 F.3d 107, 113 (2d Cir. 2006).  ʺTo identify such abuse, we 

must conclude that a challenged ruling rests on an error of law, a clearly erroneous 

finding of fact, or otherwise cannot be located within the range of permissible 

decisions.ʺ  United States v. Pearson, 570 F.3d 480, 486 (2d Cir. 2009) (quoting Boccagna, 

450 F.3d at 113).  We conclude that the district court did not make sufficient factual 

findings, which are necessary to our review of the restitution award.  

               The MVRA makes restitution mandatory for certain categories of crimes, 

including those that cause property loss to their victims.  18 U.S.C. § 3663A(a); United 

States v. Thompson, 792 F.3d 273, 277 (2d Cir. 2015).  ʺ[R]estitution is authorized only for 

losses that [were] . . . directly caused by the conduct composing the offense of 

conviction and only for the victimʹs actual loss.ʺ  United States v. Marino, 654 F.3d 310, 


                                             ‐ 5 ‐ 
 
319‐20 (2d Cir. 2011) (internal quotation marks and citations omitted).  Because 

restitution is intended to make the victim whole, it must be based only on the actual 

loss caused by the scheme.  18 U.S.C. § 3663A(b)(1); United States v. Lacey, 699 F.3d 710, 

721 (2d Cir. 2012).  Restitution is not intended to provide a victim with a windfall, that 

is, more than it actually lost.  Thompson, 792 F.3d at 277. 

              In cases involving monetary loss, the actual loss calculation must take into 

account ʺthe value (as of the date the property is returned) of any part of the property 

that is returned.ʺ  18 U.S.C. § 3663A(b)(1)(B); accord Thompson, 792 F.3d at 280 (ʺUnder 

the plain text of § 3663A(b), [a defendantʹs] total restitution liability under the MVRA is 

. . . the value of the stolen property . . . minus the value of what he returned to the 

victims . . . .ʺ).  In other words, in a mortgage fraud case where banks receive the 

pledged collateral upon foreclosure, in calculating restitution, the district court must 

credit any value of the collateral.  United States v. Lacey, 699 F.3d at 721; see also United 

States v. Cavallo, 790 F.3d 1202, 1240 (11th Cir. 2015) (reversing and remanding 

ʺ[b]ecause the restitution amount ordered by the district court does not take into 

account the value of the collateral properties to the victims, [and thus] does not 

represent the actual loss to the victims, but instead confers a windfall on them.ʺ).   

              In some cases, as here, a victim may receive reimbursement for its losses 

from a third party prior to entry of a restitution order.  Any such third‐party 

compensation should not affect the amount of the award.  Thompson, 792 F.3d at 278.  


                                              ‐ 6 ‐ 
 
Pursuant to § 3664(j)(1), where a third party has assumed the victimʹs losses by 

reimbursing the victim, the court is to order payment of restitution to the third party.  

Id.  But the third‐party provider of compensation is not equivalent to a victim, and ʺany 

losses suffered by those parties in the course of compensating a victim cannot increase a 

district courtʹs calculation of the defendantʹs restitution obligations under § 3663A(b).  

Id. at 279.  ʺ[A]ny restitution paid by a defendant to a third party [compensator] cannot 

exceed the amount the defendant could lawfully be ordered to pay the original victim.ʺ  

Id. (emphasis added). 

              Here, Capital One was a victim of Stevensʹs fraud, as it made a loan to 

Kinpit based on his fraud.  But then Kinpit sold the properties in question, using some 

of the proceeds to repay Capital One in full for the loan.  The district court ordered 

Stevens to pay restitution on account of Capital Oneʹs losses to Kinpit.   

              We are unable, because of a lack of clarity in the record, to determine 

whether the district court properly applied the principles set forth above.  We are 

uncertain, for example, as to the following: 

       1.     Was the district court treating Kinpit as a victim of Stevensʹs bank fraud 

              for purposes of the MVRA, or as a third‐party compensator? 

       2.     What were Capital Oneʹs ʺactual lossesʺ? 

       3.     Did the restitution award include compensation for Kinpitʹs losses (as 

              opposed to Capital Oneʹs losses)? 


                                            ‐ 7 ‐ 
 
       4.      Did the restitution award exceed the amount of Capital Oneʹs actual losses 

               resulting from Stevensʹs bank fraud? 

       5.      Were any of the loan proceeds diverted by Stevens, and, if so, how much 

               went to Kinpit? 

       6.      Is Kinpit is receiving a windfall (i.e., is Stevens being ordered to pay 

               monies to Kinpit he has already paid)? 

       7.      Was the settlement agreement between Stevens and Kinpit intended to 

               compensate Kinpit for its losses resulting from Stevensʹs bank fraud, and 

               if so, to what extent? 

Accordingly, we seek supplementation of the record by the district court pursuant to 

our practice in United States v. Jacobson, 15 F.3d 19, 22 (2d Cir. 1994), regarding the above 

questions.  We remand to the district court such jurisdiction as is necessary to answer 

the questions above.  This Court (and this panel) shall retain jurisdiction over this 

matter.  Upon a decision by the district court, full jurisdiction will be restored to this 

Court and this panel by either party informing us by letter of the district courtʹs 

decision.  The parties will file simultaneous briefs no later than within thirty days of the 

receipt of such a letter by the Court.  Further oral argument will be at the Courtʹs 

discretion. 

                                         *      *      * 




                                              ‐ 8 ‐ 
 
             For the foregoing reasons, the district courtʹs sentence is AFFIRMED to 

the extent that it imposed imprisonment for Stevensʹs bank fraud, and the case is 

REMANDED to the district court for further proceedings consistent with this order.   

                                         FOR THE COURT: 
                                         Catherine OʹHagan Wolfe, Clerk  




                                          ‐ 9 ‐